Name: Commission Regulation (EC) No 592/95 of 17 March 1995 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99
 Type: Regulation
 Subject Matter: tariff policy;  trade;  health;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R0592Commission Regulation (EC) No 592/95 of 17 March 1995 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 Official Journal L 060 , 18/03/1995 P. 0001 - 0002COMMISSION REGULATION (EC) No 592/95 of 17 March 1995 amending Regulation (EEC) No 2828/93 laying down common rules on verification of the use and/or destination of imported products falling within CN codes 1515 90 59 and 1515 90 99 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular Article 16 (6) thereof,Whereas pursuant to Commission Regulation (EEC) No 2828/93 (3), as last amended by Regulation (EC) No 3061/94 (4), the verifications do not apply to the placing in free circulation of quantities of less than 500 kg;Whereas experience with the verification arrangements shows that the level of the quantity exempted can be increased without significant risk to the effectiveness of the arrangements; whereas, therefore, the level should be increased to 1 000 kilograms;Whereas, pursuant to Regulation (EEC) No 2828/93, as amended by Regulation (EC) No 2206/94 (5), the physical and chemical characteristics of certain oils are such as to preclude any confusion with olive oil, and as result those oils are excluded from the scope of that Regulation; whereas, given that there has never been any risk that those particular oils might improperly be diverted to other uses, the securities lodged for the quantities placed in free circulation before the entry into force of Regulation (EC) No 2206/94 should be released without presentation of a T 5 control copy;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2828/93 is hereby amended as follows:1. In Article 1, the second subparagraph of the first paragraph is replaced by the following:'However, the placing in free circulation of a quantity of the abovementioned oils less than 1 000 kg or presented in packagings meeting the conditions of the first indent of Article 3 shall be excluded from the scope of this Regulation.`2. In Article 3 the following paragraph is added:'Notwithstanding the above, the securities lodged for the products listed in the Annex hereto and placed in free circulation before 17 September 1994 shall be released at the request of the interested party without being subject to presentation of the T 5 control copy.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 172, 30. 9. 1966, p. 3025/66.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 258, 16. 10. 1993, p. 15.(4) OJ No L 323, 16. 12. 1994, p. 20.(5) OJ No L 236, 10. 9. 1994, p. 16.